Fourth Court of Appeals
                                San Antonio, Texas
                                     October 10, 2018

                                   No. 04-17-00514-CV

                        Judith Ann MIEARS and Patricia Anderson,
                                      Appellants

                                             v.

                                   Jean MCPHERSON,
                                         Appellee

               From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 13-0659-CV-A
                        Honorable Jessica Crawford, Judge Presiding


                                      ORDER
       On September 26, 2018, Appellees filed a motion for rehearing. See TEX. R. APP. P.
49.1. The court requests that Appellants file a response. See id. R. 49.2.
        If Appellants choose to file a response, they must file it within TWENTY-ONE DAYS of
the date of this order.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of October, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court